DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see pages 7-8, filed 6/29/2022, with respect to claims 1-11 have been fully considered and are persuasive.  The 103 rejection of claims 1-11 has been withdrawn. 

Allowable Subject Matter

Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-11 are allowed because the prior art fails to specifically disclose or suggest the elements/steps of:
“a plurality of secondary display units that respectively display a plurality of videos; 
a primary display unit that displays at least one of the plurality of videos; 
a detection unit that detects a current number of viewers of each of the plurality of secondary display units; and 
a control unit that causes the primary display unit to display a same video as the video being displayed by the secondary display unit having a currently highest number of viewers among the plurality of secondary display units, based on the respective current numbers of viewers detected by the detection unit, for the plurality of secondary display units, wherein the control unit is configured to change a currently displayed video displayed on the primary display unit into the same video as the video being displayed by the secondary display unit having the currently highest number of viewers among the plurality of secondary display units, in a case that the currently displayed video displayed on the primary display unit is not the same video as the video being displayed by the secondary display unit having the currently highest number of viewers among the plurality of secondary display units”, and similar limitations as recited by the independent claims.
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524 and whose email address is Chenea.Smith@uspto.gov. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421